

Exhibit 10.28


AMBER ROAD, INC.
2012 Omnibus Incentive Compensation Plan
Non-Employee Director Restricted Stock Units Award Agreement
This Restricted Stock Units Award Agreement (the "Award Agreement") dated as of
______________________ (the "Grant Date") by and between AMBER ROAD, INC. (the
"Company") and _____________________________ ("Grantee") memorializes the grant
of the number of Restricted Stock Units (the "Units") indicated below under the
Company's 2012 Omnibus Incentive Compensation Plan.
Number of Units Granted:
             Units

1.
General. The Units are granted to the Grantee under the Company's 2012 Omnibus
Incentive Compensation Plan, as amended and restated January 29, 2014 (the
"Plan") and pursuant to the terms of the Company's Non-Employee Directors
Compensation Policy, as adopted by the Board of Directors on September 10, 2014
and as amended and restated on November 5, 2014. All of the applicable terms,
conditions and other provisions of the Plan are incorporated by reference
herein. Capitalized terms used in this Award Agreement but not defined herein
shall have the same meanings as in the Plan. If there is any conflict between
the provisions of this document and mandatory provisions of the Plan, the
provisions of the Plan govern. By execution of this Award Agreement, the Grantee
agrees to be bound by all of the terms and provisions of the Plan, the rules and
regulations under the Plan adopted from time to time, and the decisions and
determinations of the Committee made from time to time.

2.
Account for Grantee. The Company shall maintain a bookkeeping account for the
Grantee (the "Account") reflecting the number of Units then credited to the
Grantee hereunder as a result of such grant of Units.

3.
Nontransferability. The Grantee may not transfer Units or any rights hereunder
to any third party other than by will or the laws of descent and distribution,
except for transfers to a Beneficiary or as otherwise permitted and subject to
the conditions under Section 5.4 of the Plan.

4.
Vesting and Forfeiture. The Units will vest on the earliest of (i) the first
anniversary of the Grant Date, (ii) the date of the Grantee's death or (iii)
upon a Change of Control of the Company (as defined below) (the "Vesting Date")
if the Grantee remains in continuous service until such Vesting Date. The
Grantee shall forfeit 100% of the Units granted hereunder upon the Grantee's
Separation from Service prior to the Vesting Date.

For purposes of this Award Agreement, a "Change of Control" shall occur on:
(i)
the date that any one person (or more than one person acting as a group)
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or group) assets from the Company that
have a total gross fair market value equal to or more than 80 percent of the
total gross fair market value of all of the assets of the Company immediately
before such acquisition or acquisitions (as determined in accordance with
Section 1.409A-3(i)(5)(vii) of the regulations issued under Section 409A of the
Code (the “Treasury Regulations”)), or

(ii)
the date that any one person, or more than one person acting as a group,
acquires ownership of stock of the Company (including by way of merger,
consolidation or otherwise) that, together with stock of the Company previously
held by such person or group, constitutes more than 50 percent of the total fair
market value or total voting power of the stock of the Company (as determined in
accordance with Treasury Section 1.409A-3(i)(5)(v)).






1



--------------------------------------------------------------------------------



Notwithstanding the foregoing, a Change in Control shall not include any
transaction effected primarily for the purpose of financing the Company with
cash (as determined by the Board acting in good faith and without regard to
whether such transaction is effectuated by a merger, equity financing or
otherwise) or the initial public offering of the Company’s common stock or for
reincorporation purposes.
5.
Adjustments. The number of Units credited to the Grantee's Account shall be
appropriately adjusted, in order to prevent dilution or enlargement of Grantee's
rights with respect to the Units credited to his Account to reflect any changes
in the number of outstanding shares of Common Stock resulting from any event
referred to in Section 4.2(a) of the Plan. Any such adjustment shall be made in
accordance with Section 4.2(a) of the Plan.

6.
Settlement. On or as soon as practicable after the earlier of (i) the effective
date of the Grantee's Separation from Service or (ii) the consummation of a
Change of Control of the Company, the Company shall settle the Units granted
herein by delivering one Share of the Company's Common Stock to the Grantee (or
the Grantee's Beneficiary if the Grantee has died) for each vested Unit credited
to the Grantee's Account hereunder.

7.
Miscellaneous.

(a)    Binding Agreement; Written Amendments. This Award Agreement shall be
binding upon the heirs, executors, administrators and successors of the parties.
This Award Agreement constitutes the entire agreement between the parties with
respect to the Units, and supersedes any prior agreements, documents,
understandings or discussions with respect to the Units. No amendment or
alteration of this Award Agreement that may impose any additional obligation
upon the Company shall be valid unless expressed in a written instrument duly
executed in the name of the Company, and no amendment, alteration, suspension or
termination of this Award Agreement which may materially impair the rights of
the Grantee with respect to the Units shall be valid unless expressed in a
written instrument executed by the Grantee.
(b)    No Promise of Service. The Units granted hereunder shall not constitute
or be evidence of any agreement or understanding, express or implied, that the
Grantee has a right to continue as a Non-Employee Director of the Company or any
Affiliate for any period of time, or at any particular rate of compensation.
(c)    Governing Law. The validity, construction, and effect of this Award
Agreement shall be determined in accordance with the laws (including those
governing contracts) of the state of Delaware, without giving effect to
principles of conflicts of laws, and applicable United States federal law.
(d)    Unfunded Obligations. The grant of the Units and any provision for
distribution of Shares in settlement of the Grantee's Account hereunder shall be
by means of bookkeeping entries on the books of the Company and shall not create
in the Grantee any right to, or claim against any, specific assets of the
Company, nor result in the creation of any trust or escrow account for the
Grantee. With respect to the Grantee's entitlement to any distribution
hereunder, the Grantee shall be a general creditor of the Company.
(e)    Tax Withholding. The Company will withhold from any Shares deliverable
upon settlement of the Units, such number of whole Shares having a Fair Market
Value equal to or less than the maximum amount of income and employment taxes,
if any, that the Company or any Affiliate is required to withhold with respect
to the Units, unless the Grantee and the Company (or its Affiliate) makes
alternative arrangements to satisfy applicable tax withholding obligations in
accordance with Section 18.1(a) of the Plan.
(f)    Shareholder Rights. The Grantee and any Beneficiary shall not have any
rights with respect to Shares (including voting rights) covered by this Award
Agreement prior to the settlement and distribution of the Shares as specified
herein.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



2



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have duly executed this Award Agreement as
of the date first set forth above.
AMBER ROAD, INC.




By:                         
Name:
Title:






GRANTEE




______________________________________



3

